Citation Nr: 0314344	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  00-18 530	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an effective date earlier than May 8, 
2000, for a grant of an evaluation of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.

(The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for dermatitis and peripheral neuropathy, claimed 
as results of exposure to herbicides, are the subject of a 
separate decision.)

REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  August 2000 by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In this decision, the Board will decide the appeal on the 
issue of entitlement to an effective date earlier than May 8, 
2000, for a grant of an evaluation of 50 percent for PTSD.  
The issue of entitlement to an evaluation in excess of 50 
percent for PTSD is the subject of the remand portion of this 
decision.


FINDINGS OF FACT

1.  The date of claim for an increased evaluation for PTSD 
was May 8, 2000.

2.  It was not factually ascertainable prior to May 8, 2000, 
that an increase in the veteran's disability of PTSD had 
occurred.


CONCLUSION OF LAW

An effective date earlier than May 8, 2000, for a grant of an 
evaluation of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400(o)(2) (2002).
  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claim for an earlier effective date for an evaluation of 50 
percent for PTSD which the RO has not obtained and 
considered.  In a January 2001 Statement of the Case and in a 
February 2002 Supplemental Statement of the Case, the RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefit which the veteran is seeking.  The 
veteran's representative has presented argument on the issue 
of which date was the date of claim for an increased 
evaluation for PTSD.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and that the notice 
provisions of the VCAA have been complied with.  The Board 
finds that there will be no prejudice to the veteran if the 
Board decides his appeal on the earlier effective date issue 
at this time and the Board will, therefore, proceed to 
consider that claim on the merits.  See Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2002).

In the veteran's case, he has appealed the rating decision of 
August 2000, which granted an increased evaluation of 50 
percent for PTSD and assigned an effective date for the 
increase of May 8, 2000, the date of claim for increase.

A review of the record reveals that, by a decision in May 
1998, the Board denied entitlement to an evaluation in excess 
of 30 percent for PTSD.  That Board decision, which the 
veteran did not appeal to the Court, is final.  See 
38 U.S.C.A. § 7104(b) (West 2002).

A rating decision in March 1999 denied entitlement to an 
evaluation in excess of 30 percent for PTSD.  The RO notified 
the veteran of that rating action on April 12, 1999.  In 
April 1999, the veteran, through his representative, filed a 
timely notice of disagreement with the rating decision of 
March 1999.  A Statement of the Case was furnished in June 
1999, and a Supplemental Statement of the Case was furnished 
on February 7, 2000.  A timely substantive appeal was not 
received from the veteran or his representative by April 12, 
2000, one year from the notification of the denial of a 
rating in excess of 30 percent for PTSD and, consequently, 
the rating decision of March 1999, which denied entitlement 
to an evaluation in excess of 30 percent for PTSD, became 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 
20.202, 20.301, 20.302(b)(c) (2002).

Prior to the expiration of the period of time within which a 
timely substantive appeal of the March 1999 rating decision 
might have been filed, a rating decision in February 2000 
confirmed and continued the 30 percent evaluation for PTSD, 
and the veteran was notified of that determination in 
February 2000.  On May 8, 2000, a statement was received from 
the veteran's representative in which he stated that the 
veteran disagreed with the rating decision of February 2000.  
This statement was accepted by the RO as a claim for an 
increased evaluation for PTSD, and the Board finds that the 
RO's action in that regard was appropriate.  The date of 
claim for an evaluation in excess of 30 percent for PTSD, 
which was ultimately granted by the rating decision of August 
2000, which assigned an evaluation of 50 percent for PTSD, 
could not be earlier than April 12, 2000, the date on which 
the RO's March 1999 denial of entitlement to a rating in 
excess of 30 percent became final.  The Board, therefore, 
finds that the date of the claim for an evaluation of 50 
percent for PTSD, which was granted by the rating decision of 
August 2000, was May 8, 2000, and not earlier.  

Having found that the date of claim for increase was May 8, 
2000, the Board must consider the issue of whether it was 
factually ascertainable prior to the date of claim that an 
increase in the disability of PTSD had occurred.  See 
38 C.F.R. § 3.400(o)(2) (2002).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings. 

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411 and a general formula for rating mental 
disorders, which provides that a 30 percent rating is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In a case in which the Board denied entitlement to an 
evaluation in excess of 30 percent for PTSD, the Court, in 
affirming the Board's decision, rejected an appellant's 
argument that the symptoms listed for PTSD in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, fourth edition (DSM-IV) should replace 
the criteria in the general formula for rating mental 
disorders of 38 C.F.R. § 4.130.  The Court noted that the 
symptoms recited under both the 30 percent and 50 percent 
ratings in 38 C.F.R. § 4.130 follow the phrase "such 
symptoms as" and that 'such as' means "for example" or 
"like or similar to."  The Court stated that the factors 
listed in the rating formula are "examples" of conditions 
which warrant particular ratings and that, without those 
examples, differentiating a 30 percent evaluation from a 50 
percent evaluation would be extremely ambiguous.  The Court 
stated that the VA Secretary, acting within his authority to 
adopt and apply schedule of ratings, chose to create on 
general rating formula for mental disorders and that the 
Secretary's use of the phrase "such symptoms as" followed 
by a list of examples provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  The Court held 
that, in rating mental disorders, VA is to consider all 
symptoms of a claimant's condition which affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the DSM-IV.  See Mauerhan v. Principi, 16 
Vet. App. 436, 441-443 (2002).

At a VA mental health clinic in September 1998, the veteran 
complained of an inability to be close to his family and an 
inability to advance at work.  On mental status examination, 
his intelligence was above average.  His affect was blunted.  
His thought process was appropriate.  His speech was normal.  
He had mild memory problems.  The diagnosis was PTSD, 
chronic.  The functional assessment was no restrictions.  A 
Global Assessment of Functioning (GAF) score of 55 was 
assigned.  The Board notes that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  A GAF score of 55 denotes moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.

At a VA psychiatric examination in February 1999, it was 
noted that the veteran had served as a medic in Vietnam.  The 
veteran stated that, after experiencing anxiety about being 
in a combat zone, he had nightmares and flashbacks.  He 
stated that he never talks about the war but will be reminded 
by films and television shows of war events which he seemed 
to have forgotten.  He stated that, in Vietnam, he began to 
drink to control stress and anxiety.  He denied having a 
current drinking problem.  He admitted to having periods of 
anxiety and irritability, but he kept his feelings to himself 
and avoided social interactions.  He had been employed at the 
same company since 1978.  Socially, he was active with a 
veteran's group and a fraternal organization.  He enjoyed 
friendships and maintained a good relationship with his 
family and close friends.  The veteran was quiet and well-
mannered.  He stated that his experiences in Vietnam still 
haunted him, but he did not report any exaggerated PTSD 
symptomatology.  He stated that he had difficulty in dealing 
with occasional nightmares and flashbacks but, overall, he 
was in much better control than he had been earlier.  

On mental status examination, the veteran spoke clearly and 
coherently.  His interaction and communication was good.  He 
had no impairment of his thought process.  He had good 
attention and concentration, an appropriate and accommodating 
demeanor, and adequate recall of recent events.  He seemed to 
be relaxed and in control and did not exhibit any indication 
of panic or increasing anxiety.  His affect was generally 
subdued.  His mood was passive and somewhat depressed.  The 
diagnosis on Axis I was PTSD, prolonged, mild to moderate.  
The examining psychiatrist assigned a GAF score of 70 both 
currently and for the past year.  A GAF score of 70 denotes 
some mild symptoms or some difficulty in social, 
occupational, or school functioning but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
See DSM-IV 32.  The examiner commented that, as the veteran 
continued to experience mild to moderate symptoms of PTSD, 
his 30 percent rating should be maintained but another 
evaluation might be necessary next year.

At a VA examination in August 1999 by a clinical 
psychologist, it was noted that the veteran had been seeing a 
VA psychiatrist on an outpatient basis at a mental health 
clinic for a diagnosis of PTSD.  His current psychiatric 
problems included sleep disruption, nervous tension, and 
temper control.  The veteran did not indicate that he was 
having any re-experiencing of prior traumatic events.  The 
veteran reported that he was doing a little worse than a year 
ago, which he attributed to his parents' placement into a 
nursing home and planning for his own retirement.  He claimed 
that he did not like being around others, but he was a DAV 
commander and the Grand Knight of the Knights of Columbus.  
On mental status examination, he had a neat appearance.  His 
affect was normal.  His speech was normal and goal-directed, 
and he was oriented times 3.  His memory and intellectual 
functioning appeared to be in the normal range.  His judgment 
and insight appeared to be intact.  The diagnostic impression 
on Axis I was no diagnosis.  The diagnostic impression on 
Axis II was also no diagnosis.  The examining psychologist 
assigned a GAF score of 85, which denotes absent or minimal 
symptoms, good functioning in all areas, interested and 
involved in a wide range of activities, socially effective, 
generally satisfied with life, on more than everyday problems 
or concerns.  See DSM-IV 32.

The Board notes that the medical evidence from September 1998 
to August 1999 discloses no more than mild to moderate PTSD 
symptoms.  In evaluations at a VA mental health clinic and by 
a VA psychiatrist and a VA psychologist, the veteran did not 
exhibit any symptoms which are listed in the general formula 
for rating mental disorders as indicative of impairment at 
the 50 percent level.  Those symptoms are: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  On the 
other hand, during that period of time, psychiatric and 
psychological evaluations showed that the veteran exhibited 
the symptoms of depressed mood, anxiety, sleep impairment, 
and mild memory loss, which are indicative of impairment at 
the 30 percent level.  There is thus no competent evidence of 
record that an increase in the severity of the veteran's PTSD 
which would have warranted an evaluation of 50 percent 
occurred  prior to the date of claim for increase on May 8, 
2000,  For that reason, entitlement to an effective date 
earlier than May 8, 2000, for a grant of an evaluation of 50 
percent for PTSD is not warranted.  See 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400(o)(2) (2002).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 
   

ORDER

Entitlement to an effective date earlier than May 8, 2000, 
for a grant of an evaluation of 50 percent for PTSD is 
denied.


REMAND

The Board notes that, on November 9, 2000, during the 
pendency of the veteran's appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits and provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

With regard to the issue of entitlement to an evaluation in 
excess of 50 percent for PTSD, the Board has determined that 
further development of the evidence is required in order to 
fulfill VA's duty to assist the veteran under the provisions 
of the VCAA, and this case will also be remanded for that 
purpose.

Under the circumstances, this case is REMANDED to the RO for 
the following:

1.	The RO should contact the appellant and request that 
he identify all non-VA health care providers who 
have treated him for PTSD during the period from 
April 1998 to the present.  The RO should attempt to 
obtain copies of any treatment records which are not 
already associated with the claims file from each 
health care provider identified by the appellant.
2.	The RO should obtain copies of the veteran's medical 
records, to include mental health clinic treatment 
records and the summaries of any hospitalizations for 
psychiatric treatment, from the VA Medical Centers in 
Grand Island, Nebraska, and Lincoln, Nebraska, for any 
treatment for PTSD during the period of April 1998 
through the present which are not already associated 
with the claims file.
3.	The RO should attempt to obtain copies of the 
veteran's records from the Vet Center in Lincoln, 
Nebraska, for any treatment for PTSD during the period 
of April 1998 through the present.
4.	The RO should request that the veteran furnish the 
full name and address of his employers since April 
1998, which he has previously identified as: Eaton 
Corporation; a recycling plant; and an irrigation 
systems plant in Kearney, Nebraska.  The RO should 
then contact those employers and request copies of all 
documents associated with time lost or other job-
related difficulty related to the veteran's service-
connected PTSD.  The RO should inform the employers 
that such documents may include, but are not limited 
to, records associated with any termination of the 
veteran's employment; medical records; attendance 
records; job descriptions; duty limitations; job 
changes; reports of disciplinary action; counseling 
statements; customer letters; reports of workman's 
compensation claims or claims for other disability 
benefits; reports of vocational rehabilitation or 
training; and reports of state and/or union 
involvement.  If a current or former employer does not 
have such documents, the RO should request that the 
employer provide a statement on business letterhead 
stationary addressing any time lost or other job-
related difficulty related to the veteran's service-
connected PTSD.  Failures to respond or negative 
replies to any request by the employers should be 
noted in writing and associated with the claims 
folder.
5.	When the above actions have been completed, the RO 
should make arrangements with the appropriate VA 
medical facility for the veteran to undergo a VA 
psychiatric examination to determine the current 
extent and severity of his PTSD symptomatology.  The 
claims folder must be made available to the examiner 
so that the relevant medical history may be reviewed.  
The RO should request that the examiner indicate in 
his or her report that the claims folder has been 
reviewed.  The RO should request that the examiner 
report the nature and extent of the current 
symptomatology of the veteran's PTSD.  To the extent 
possible, the manifestations of the veteran's PTSD 
should be distinguished from those of any other 
psychiatric disorder found to be present.  The RO 
should request that the examiner provide a GAF score 
for the present time and for the past year and provide 
an explanation of the significance of the GAF score 
assigned.  The RO should request that the examiner 
provide an opinion concerning the current degree of 
social and industrial impairment resulting from 
service-connected PTSD and that a rationale for all 
opinions expressed be provided.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative, should be provided with 
an appropriate Supplemental Statement of the Case (SSOC) and 
an opportunity to respond thereto.  The SSOC should notify 
the claimant of the evidence which would be needed to 
substantiate his claim and whether VA or the claimant is 
expected to obtain and submit such evidence.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND are to assist the veteran in the development of his 
increased rating claim and to afford him the notice required 
by the VCAA.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.

In addition to evidence, the appellant has the right to 
submit additional argument on the matters which the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



